DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27, 30 and 34 of U.S. Patent No. 10,952,681 and claims 1 and 23 of U.S. Patent No. of 10,702,213. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim inventions require: 
A method of differentiating heart failure risk statuses comprising, by processing circuitry:
 receiving a current data transmission from a remote device; 
acquiring patient metrics from the current data transmission; 

determining a heart failure risk status for each data transmission occurring during a time period from a previous data transmission to the current data transmission based on the acquired patient metrics for that data transmission, wherein determining each heart failure risk status comprises selecting one of a predetermined set of heart failure statuses; 
determining a maximum heart failure risk status of the determined heart failure risk statuses during a lookback window prior to receipt of the current data transmission; 
determining a transmission heart failure risk status for the current data transmission based on the determined maximum heart failure risk status; and 
determining a heart failure risk status differentiation for the current data transmission based on a temporal proximity of the determined maximum heart failure risk status and receipt of the current data transmission.. 
The instant application differs from Patent No. 10,952,681 in that present invention uses “a heart failure risk status” instead of “a daily heart failure risk status” where “a heart failure risk status” in the current application is a broader interpretation of “a daily heart failure risk status” and differs from Patent No. 10,702,213 in that the present invention uses the term “status” instead of “score”, where status is a broader interpretation of score and a “score” can be considered a representation of a “status”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " the one or more processors " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is are rejected under 35 U.S.C. 101 because Applicant claims a “computer readable storage medium” which covers both transitory and non-transitory forms of storage media, wherein the transitory forms of storage media includes signals per se which are not patent eligible. To overcome the current rejection, the Examiner suggests amending the claims to read “a non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-11, 15-17, 21, 23-25, 29, 31, 32, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US 2016/0206250).
Regarding claims 1, 14 and 27 Sharma discloses a method of differentiating heart failure risk statuses and a system comprising, and A computer-readable storage medium comprising instructions that, when executed by processing circuitry, cause the processing circuitry to:
receiving (Fig. 1 and 5 (114)), a current data transmission from a remote device (Fig. 1 and par. [0112]: …system that includes an external device 114 (e.g. server, etc.)…coupled to the IMD 16 and programmer 24 shown in FIG. 1 via a network 112. Network 112 may be generally used to transmit diagnostic information (e.g., a risk level) from a remote IMD 16 to another external computing device); 
acquiring patient metrics from the current data transmission (Figs. 1 and 7 and par. [0043], [0089]: Leads 18, 20, and 22 may also be used to detect a thoracic impedance indicative of fluid volume in patient 14, respiration rates, sleep apnea, or other patient metrics. Respiration metrics, e.g., respiration rates, tidal volume, and sleep apnea, may also be detectable via an electrogram…);
determining a heart failure risk status for each day occurring during a time period (par. [0243]: risk assessed at user defined time points) from a previous received data transmission to the current received data transmission based on the acquired patient metrics (Fig. 3 (83) and [Abstract]:  Acquired …are a heart failure patient's current and preceding risk assessment periods. Counting detected data observations in the current risk assessment period for a current risk assessment total amount and counting detected data observations in the preceding risk assessment period for a preceding risk assessment period total amount, wherein determining each heart failure risk status comprises selecting one of a predetermined set of heart failure statuses (par. [0053]: programmer 24 to set each metric threshold used to monitor the status of each patient metric);
determining a maximum heart failure risk status of the determined heart failure risk statuses during a lookback window prior to receipt of the current data transmission (par. [0243] 1. Maximum of Daily Scores: For each day, the HF risk score is calculated based on the criteria states on that day. On the follow-up day, the maximum HF risk score during the past 30 days is used as the risk score at follow-up);  
determining a transmission heart failure risk status for the current data transmission based on the determined maximum heart failure risk status (par. [0244]: 2. Monthly Score: For each day only the criteria states are evaluated. On the follow-up day criteria states on the last 30 days are evaluated and the riskiest state on any given day on the last 30 days is assigned as the criteria state at follow-up. A HF risk score is then computed…); and  
determining a heart failure risk status differentiation for the current data transmission based on a temporal proximity of the determined maximum heart failure risk status and receipt of the current data transmission (par. [0241]: Every month the HF risk score is updated (or whenever the user chooses to assess the HF risk) based on diagnostic data from the previous month to indicate whether the imminent risk for a HF event has increased or decreased from the baseline risk in the patient…the resultant HF Risk Score …over a 10 month period is displayed on a graphical user interface). 
Regarding claims 2 and 15, Sharma discloses the method of claim 1, the system of claim 14, further comprising an input/output device (Fig. 5 (116)), wherein the one or more processors (Fig. 5 (118)) are further configured generate, via the input/output device, a display of a heart failure risk status alert (Fig. 4 (104) and Fig. 6 (130), (144) and par. [0116]: …an exemplary screen 130 of user interface 104 that includes diagnostic data…) indicating the transmission heart failure risk status and the heart failure risk status differentiation for the current data transmission (Figs. 4 and 6 and pars. [0109] Either in response to heart failure data, e.g., the risk level or patient metrics, or requested heart failure information, user interface 104 may present the patient metrics and/or the heart failure risk level to the user…, [0110] Upon receiving the alert via user interface 104, the user may also interact with user interface 104…[0119]: Risk level 144 is highlighted by a double-lined rectangle for easy location by the user. In other examples, risk level 144 may stand out from the rest of screen 130 in different manners. For example, risk level 144 may be of a different color, font size, or be presented with animation (e.g., flashing or scrolling)...)
Regarding claims 3 and 16, Sharma discloses the method of claim 1 and system of claim 14, wherein the predetermined set of heart failure risk statuses comprise a high heart failure risk status, a medium heart failure risk status, and a low heart failure risk status (Fig. 6 (144) and pars. [0119]: …risk level 144 is generally presented as a word category…[0188]-[0191]:  …risk levels are presented below: Level 1 (Low risk)…Level 2 (Medium risk)… Level 3 (High risk)).
Regarding claims 6 and 19, Sharma discloses the method of claim 2 and the system of claim 15, wherein the one or more processors (Fig. 5 (118)) are configured to generate the display of the heart failure risk status alert indicating the transmission heart failure risk status and the heart failure risk status differentiation for the current data transmission comprises indicating one of: high, high ongoing, medium, medium ongoing, or low (Fig. 15 and pars. [0166]: The user interface displays tabs relate to overview data, alert groups, clinic management alerts (e.g. red, yellow and web-site only alerts), …Red alert means a very important threshold has been crossed whereas a yellow alert means the item is of concern, [0168] Skilled artisans would appreciate that any number of boxes in FIG. 15 can be checked or unchecked to indicate an event or alert has occurred. …events include time in AT/AF > [x] hours for at least 1 day, and NHR >85 bpm for all of the most recent 7 days. Checked events include time in AT/AF > X amount of pre-specified number of hours and Mean V-Rate >y amount of pre-specified number of hours] for at least one day... ; indicating the number of hours above a threshold on Red Alert as shown in Fig. 15 is an indication of a "high ongoing" alert, hours above threshold on yellow alert is an indication of a "medium ongoing alert, etc…).
Regarding claims 8 and 21, Sharma discloses the method of claim 1 and the system of claim 14, wherein the one or more processors (Fig. 5 (118)) are further configured to notify a user of the heart failure risk status alert. (Figs. 4 and 6 and pars. [0109] Either in response to heart failure data, e.g., the risk level or patient metrics, or requested heart failure information, user interface 104 may present the patient metrics and/or the heart failure risk level to the user…, [0110] Upon receiving the alert via user interface 104, the user may also interact with user interface 104…). 
Regarding claims 9 and 22, Sharma discloses the method of claim 9 and the system of claim 21, wherein the one or more processors (Fig. 5 (118)) are further configured to notify the user comprises: determining that the heart failure risk status differentiation is new; and notifying the user ([0160]: Based upon the predicted HFH risk, a notification can be automatically generated to the physician indicating that the patient has a substantial risk)  in response to determining that the heart failure status differentiation is new.
Regarding claims 10 and 23, Sharma disclosed the method of claim 9 and the system of claim 22, wherein the one or more processors (Fig. 5 (118)) are further configured notify the user comprises presenting programming settings to the user based on the new heart failure risk status differentiation (par. [160]: …the physician can perform additional clinical evaluation of the patient or the cardiac therapy can be wirelessly adjusted). 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Sarkar et al. (US 2016/0361026, hereinafter Sarkar).
Regarding claims 4 and 17, Sharma discloses all of the method of claim 1 and the system of claim 14, except wherein the one or more processors are further configured to determine the heart failure risk status differentiation based on at least determining whether a transmission heart failure risk status of a previous data transmission received within the lookback window is the same as the transmission heart failure risk status of the current data transmission.
However, Sarkar discloses determining the one or more processors are further configured to determine the heart failure risk status differentiation based on at least determining whether a transmission heart failure risk status of a previous data transmission received (Fig. 38 "Previous Heart Failure Risk") within the lookback window is the same as the transmission heart failure risk status of the current (Fig. 38 "Current Heart Failure Risk") data transmission (see Fig. 39 and pars. [0211] The Previous Risk is the patient's previously calculated Risk Score using data from the next most current device transmission received. The Current Risk is the patient's most current calculated Risk Score using data from the last device transmission received, [0220] …to indicate the change in the risk from the Previous Risk Score to the Current Risk Score for a contributing factor, as follows: "Increased Risk". The factor contributed to an increased risk. "No Change". The factor contribution to the risk has remained the same. … "Decreased Risk". The factor contributed to a decreased risk. "No Data". Insufficient data was available to determine the contribution). This provides the benefit of incorporating the HF risk score into a diagnostic record in a useful and easy to understand fashion (par. [0208]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of differentiating HF risk as taught by Sharma, to include risk status calculations as taught by Sakar, in order to provide the benefit of incorporating the HF risk score into a diagnostic record in a useful and easy to understand fashion.
Regarding claims 5 and 18, Sharma discloses all of the method of claim 1 and the system of claim 14 except, wherein determining the heart failure risk status differentiation comprises determining the heart failure risk status differentiation based on at least determining whether a most recent daily heart failure risk status in a previous data transmission that is the same as the transmission heart failure risk status of the current received data transmission is within the lookback window.
Sarkar discloses determining the heart failure risk status differentiation comprises determining the heart failure risk status differentiation based on at least determining whether a most recent daily heart failure risk status in a previous data transmission that is the same as the transmission heart failure risk status of the current received data transmission is within the lookback window (par. [0215] The Previous Risk is the patient's previously calculated Risk Score using data from the next most current device transmission received… The Current Risk is again the patient's most current calculated Risk Score using data from the most current device transmission received). This provides the benefit of incorporating the HF risk score into a diagnostic record in a useful and easy to understand fashion (par. [0208]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of differentiating HF risk as taught by Sharma, to include risk status calculations as taught by Sakar, in order to provide the benefit of incorporating the HF risk score into a diagnostic record in a useful and easy to understand fashion.

Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Tran (2013/0172691).
Regarding claims 11 and 24, Sharma discloses all of the method of claim 8 and the system of claim 21 except, wherein notifying the user comprises presenting programming settings to the user based on the heart failure risk status alert. 
However Tran, in the same field of endeavor: a health monitoring system, discloses notifying the user comprises presenting programming settings to the user based on the heart failure risk status alert ([0200]: …users may set up alerts or reminders that are triggered when one or more reading meet a certain set of conditions, depending on parameters defined by the user. The user chooses the condition that they would like to be alerted to and by providing the parameters (e.g. threshold value for the reading) for alert generation). This is for the benefit of keeping track of data points of alert events over time for the purpose of trend/statistical analysis (par. [0200]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of differentiating HF risk as taught by Sharma, to include notification based HF risk alert setting as taught by Tran, in order to provide the benefit of keeping track of data points of alert events over time for the purpose of trend/statistical analysis.
Regarding claims 12 and 25, Sharma discloses all of the method of claim 8 and the system of claim 21 except, wherein, based on the type of notification selected by the user, the user is notified of determined heart failure risk status alerts by at least one of pager, email, or text message.
Tran discloses based on the type of notification selected by the user, the user is notified of determined heart failure risk status alerts by at least one of pager, email, or text message (par. [0200]: The user chooses the destination where the alert may be sent. This destination may include the user's portal, e-mail, pager, voice-mail or any combination of the above) to provide the benefit of keeping track of data points of alert events over time for the purpose of trend/statistical analysis ([0200]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of differentiating HF risk as taught by Sharma, to include notification of HF risk by email or pager as taught by Tran, in order to provide the benefit of keeping track of data points of alert events over time for the purpose of trend/statistical analysis ([0200])
Regarding claims 13, 26, Sharma discloses all of the method of claim 1 the system of claim 14 with one or more processors, are further configured to: select a type of notification based on the heart failure risk status differentiation; and 
indicate the transmission heart failure risk status and the heart failure risk status differentiation via the selected type of notification.
Tran discloses select a type of notification based on the heart failure risk status differentiation (par. [0200] …users may set up alerts or reminders that are triggered when one or more reading meet a certain set of conditions, depending on parameters defined by the user. The user chooses the condition that they would like to be alerted to and by providing the parameters (e.g. threshold value for the reading) for alert generation) ; and 
indicating the transmission heart failure risk status and the heart failure risk status differentiation via the selected type of notification ([0200]: The user chooses the destination where the alert may be sent. This destination may include the user's portal, e-mail, pager, voice-mail or any combination of the above). This is for the benefit of keeping track of data points of alert events over time for the purpose of trend/statistical analysis (par. [0200]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of differentiating HF risk as taught by Sharma, to include notification of HF risk by email or pager as taught by Tran, in order to provide the benefit of keeping track of data points of alert events over time for the purpose of trend/statistical analysis.

Allowable Subject Matter
Claims 7 and 20 do not have any art rejections but are not allowable since they are rejected under a Double Patenting Rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792